Exhibit 3.2 CERTIFIEDTO BE A TRUE AND CORRECT COPY AS TAKEN FROM AND COMPARED WITH THE ORIGINAL ON FiLE IN THIS OFFICE AUG - 2 2005 /s/ Mark Hammond SECRETARY OF SOUTH CAROLINA STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF AMENDMENT Pursuant Section 33-10-106 of the 1976 South Carolina Code of Laws, as amended, the undersigned corporation adopts the following Articles of Amendment to its Articles of Incorporation: 1. The name of the corporation isCommercial Marketing Corp. 2. Date of IncorporationJune 12, 2000 3. Agent's Name and Address Charles W, Jones, Jr., 9570 Two Notch Road, #4, Columbia, SC 29223 4. OnJuly 21, 2005, the corporation adopted the following Amendment (s) of its Articles of Incorporation: (Type or attach the complete text of each Amendment) The number of shares the Corporation is authorized to issue is increased to One Hundred (100) Million shares. The name of the Corporation is amended to CMARK International, Inc. 5. The manner, if not set forth in the Amendment, in which any exchange, reclassification, or cancellation of issued shares provided for in the Amendment shall be effected, is as follows: (if not applicable, insert "not applicable" or "NA"). NA 6. Complete either "a" or "b", whichever is applicable. a. x Amendment(s) adopted by shareholder action. At the date of adoption of the Amendment, the number of outstanding shares of each voting group entitled to vote separately on the Amendment, and the vote of such shares was: Number of Number of Number of Votes Number of Undisputed* Voting Outstanding Votes Entitled Represented at Shares Group Shares to be Cast the meeting For or Against Corn 100 100 100 100 -0- 050802-0155FILED: 08/02/2006 CMARK INTERNATIONAL, INC. Filing Fee: $110.00 ORIG Mark HammondSouth Carolina Secretary of State 1 Commercial Marketing Corp. Name of Corporation *NOTE: Pursuant to Section 33-10-106(6)(i) of the 1976 South Carolina Code of Laws, as amended, the corporation can alternatively state the total number of disputed shares cast for the amendment by each voting group together with a statement that the number of cast for the amendment by each voting group was sufficient for approval by that voting group. b. o The Amendment(s) was duly adopted by the incorporators or board of directors without shareholder approval pursuant to Section 33-6-102(d), 33-10-102 and 33-10-105 of the 1976 South Carolina Code of Laws, as amended, and shareholder action was not required. 7. Unless a delayed dated is specified, the effective date of these Articles of Amendment shall be the date of acceptance for filing by the Secretary of State (See Section 33-1-230(b) of 1976 South Carolina Code of Laws, as amended) Date 7/21/2005 Commercial Marketing Corp. Name of Corporation /s/ Charles W. Jones, Jr. Signature Charles W. Jones, Jr., President Type or Print Name and Office FILING INSTRUCTIONS 1. Two copies of this form, the original and either a duplicate original or a conformed copy, must by filed. 2. If the space in this form is insufficient, please attach additional sheets containing a reference to the appropriate paragraph in this form. 3. Filing fees and taxes payable to the Secretary of State at time of filing application. Filing Fee $ 10.00 Filing tax 100.00 Total $110.00 Return to : Secretary of State P.O. Box 11350 Columbia, SC 29211 DOM-ARTICLES OF AMENDMENT.doc Form Revised by South Carolina Secretary of State, January 2000 2
